Citation Nr: 0923237	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  07-37 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 40 
percent for service-connected ulcer disease, status post 
vagotomy and gastroenterostomy.

2.  Entitlement to an extraschedular evaluation for service-
connected ulcer disease. 

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 to July 
1965.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from February 2007 and August 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Pittsburgh, Pennsylvania (RO) which denied 
continued a 40 percent evaluation for a duodenal ulcer 
condition, status post vagotomy and gastroenterostomy, and 
denied entitlement to individual unemployability.   

The Veteran testified at a March 2009 travel Board hearing; 
the hearing transcript has been associated with the claims 
file.  

Evidence of record indicates that an extraschedular 
evaluation may be warranted for service-connected ulcer 
disease; therefore, the Board has recharacterized the issues 
on appeal.

The issues of entitlement to an extraschedular evaluation for 
service-connected ulcer disease and entitlement to a TDIU are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDING OF FACT

The Veteran's ulcer disease results in chronic epigastric 
pain, reflux, dysphagia, nausea, periodic vomiting, frequent 
diarrhea, and reports of melena.  The Veteran does not have a 
current ulcer and anemia and weight loss productive of 
definite impairment of health; or sweating and circulatory 
disturbance after meals, hypoglycemic symptoms, and weight 
loss with malnutrition and anemia.


CONCLUSION OF LAW

The criteria for a schedular evaluation in excess of 40 
percent for service-connected ulcer disease have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. § 4.114, Diagnostic Codes 7305, 7308 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Such notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

In a January 2007 letter, VA informed the Veteran of the 
evidence necessary to substantiate his claim, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the veteran was responsible.  The January 2007 
letter also provided the Veteran with notice of the type of 
evidence necessary to establish a disability rating and 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that to substantiate his or her a claim: (1) the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life, the Secretary must 
provide at least general notice of that requirement to the 
claimant; (3) the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and (4) the 
notice must provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.  

In May 2008, the RO provided the Veteran with VCAA notice in 
accordance with Vazquez-Flores v. Peake.  This notice was not 
received prior to the initial rating decision.  Despite the 
inadequate timing of this notice, the Board finds no 
prejudice to the Veteran in proceeding with the issuance of a 
final decision.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
RO cured any VCAA notice deficiency by issuing the corrective 
May 2008 notice and readjudicating the Veteran's claims in a 
June 2008 supplemental statement of the case (SSOC).  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a statement of the case (SOC) or 
SSOC can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
SOC or SSOC.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007).  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  Id.  There is no 
indication that any notice deficiency reasonably affects the 
outcome of this case.  

The Veteran's service treatment records, VA and private 
treatment records, VA examinations, and Social Security 
Administration (SSA) medical records have been associated 
with the claims file.  The Board notes specifically that the 
Veteran was afforded a VA examination in February 2007.  
38 C.F.R. § 3.159(c) (4).  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  As set forth in greater detail 
below, the Board finds that the VA examination obtained in 
this case is adequate as it is predicated on a review of the 
claims folder and medical records contained therein; contains 
a description of the history of the disability at issue; 
documents and considers the Veteran's complaints and 
symptoms; fully addresses the relevant rating criteria; and 
contains a discussion of the effects of the Veteran's 
service-connected ulcer disease on the Veteran's occupational 
and daily activities.  Additionally, in an August 2007 
addendum, the VA examiner provided further opinion on the 
extent of functional impairment due to the Veteran's service-
connected ulcer disease and how that impairment impacts 
physical and sedentary employment.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal 
has been met.  38 C.F.R. § 3.159(c) (4).   

The Board finds that VA has provided the Veteran with every 
opportunity to submit evidence and arguments in support of 
his claim, and to respond to VA notices.  The Veteran and his 
representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The record is complete and the case is ready for 
review.

B.  Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2008).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2008).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2008).  

VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim, a practice known as a "staged rating."  See 
Fenderson v. West, 12 Vet. App 119 (1999).  
The United States Court of Appeals for Veterans Claims (Court 
or CAVC) has also held that staged ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  Id.  The Board has considered 
whether staged ratings are for consideration; however, the 
evidence of record does not establish distinct time periods 
where the Veteran's service-connected disabilities result in 
symptoms that would warrant different ratings.

The Veteran is currently assigned a 40 percent evaluation 
under Diagnostic Code 7305 (duodenal ulcer).  A 40 percent 
evaluation is assigned for a duodenal ulcer that is 
moderately severe; less than severe but with impairment of 
health manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year.  38 C.F.R. § 4.114, 
Diagnostic Code 7305 (2008).  A maximum 60 percent evaluation 
is assigned for a duodenal ulcer that is severe; with pain 
only partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  Id.  

Diagnostic Code 7308, for postgastrectomy syndromes, assigns 
a 10 percent evaluation for mild symptoms; infrequent 
episodes of epigastric distress with characteristic mild 
circulatory symptoms or continuous mild manifestations.  38 
C.F.R. § 4.114, Diagnostic Code 7308 (2008).  A 40 percent 
evaluation is assigned with moderate symptoms; less frequent 
episodes of epigastric disorders with characteristic mild 
circulatory symptoms after meals but with diarrhea and weight 
loss.  Id.  A 60 percent evaluation is warranted for severe 
symptoms associated with nausea, sweating, circulatory 
disturbance after meals, diarrhea, hypoglycemic symptoms, and 
weight loss with malnutrition and anemia.  Id.

Weight loss is a consideration in evaluating digestive system 
disorders.  VA regulations provide that, for purposes of 
evaluating conditions in 38 C.F.R. § 4.114, the term 
"substantial weight loss" means a loss of greater than 20 
percent of the individual's baseline weight, sustained for 
three months or longer; and the term "minor weight loss" 
means a weight loss of 10 to 20 percent of the individual's 
baseline weight, sustained for three months or longer.  The 
term "inability to gain weight" means that there has been 
substantial weight loss with inability to regain it despite 
appropriate therapy.  "Baseline weight" means the average 
weight for the two-year-period preceding onset of the 
disease.  38 C.F.R. § 4.112 (2008).

VA treatment records dated from 2006 to 2008 reflect chronic 
reflux symptoms, heartburn, and indigestion despite 
treatment.  VA treatment reports dated in 2007 and 2008 
reflect symptoms of dysphagia, nausea, and periodic vomiting.  
The Veteran also had a history of H. pylori infection.  VA 
treatment records and SSA records show that the Veteran had 
not worked since a May 2005 cardiovascular accident.  An 
April 2007 VA treatment note indicates that the Veteran's 
wife stopped working to take care of the Veteran.  

April 2006 and May 2006 VA treatment records show that the 
Veteran reported having epigastric pain occurring three to 
four times a day.  VA treatment reports dated in June 2006 
and July 2006 show that the Veteran was well nourished.  He 
denied weight loss, dysphagia, or early satiety.  

A February 2007 VA examination shows that the Veteran had a 
diagnosis of duodenal ulcer status post vagotomy and 
gastroenterostomy.  His disability had become progressively 
worse since its onset.  The Veteran had a history of a March 
1981 vagotomy and gastroenterostomy.  He reported symptoms of 
daily heartburn, indigestion, and reflux; nausea; a distended 
abdomen; abdominal pain and cramping; and intermittent 
diarrhea and constipation.  The Veteran reported that he last 
worked in May 2005.  He stopped working after he had a 
cardiovascular accident.  He worked mowing interstates and 
reported that the jarring on the mower hurt his stomach and 
that diarrhea was a problem.  The VA examiner reported that 
the Veteran's disability resulted in moderate effects on 
daily activities, including feeding and traveling. 

An April 2007 VA treatment note shows that the Veteran was 
admitted for chest pain.  After extensive testing, the pain 
was found to be GI related and the Veteran was sent home.  
The Veteran was noted to have a history of H. pylori 
infection.  He reported dysphagia and problems with 
swallowing, which were getting worse. 

An August 2007 addendum to the February 2007 VA examination 
notes that the Veteran last worked in May 2005 mowing grass 
along interstates.  The Veteran reported that the jarring 
motion hurt his stomach.  The examiner stated that this 
prevented the Veteran from performing any job that required 
operating equipment or traveling.  The Veteran reported 
having up to 5 or 6 watery bowel movements a day.  Based on 
the February 2007 VA examination, the examiner stated that 
the frequency of diarrhea would interfere with the Veteran's 
ability to perform physical or sedentary employment.  The 
discomfort he had in his abdomen would interfere with 
performing physical and sedentary employment as well.  Given 
this information, the VA examiner opined that the Veteran's 
ability to perform physical and sedentary employment was 
limited if not prevented. 

The Veteran was scheduled for an esophagealgastroduodenoscopy 
(EGD) with biopsy for epigastric pain, heartburn, periodic 
nausea and vomiting, and a history of H. pylori.  A May 2008 
VA endoscopic report was negative for ulcers.  Multiple 
biopsies were obtained.  The Veteran had an irregular Z-line, 
and retained pills and bile reflux in the gastric remnant.  
No other abnormalities were detected. 

The Veteran and his wife testified during a March 2009 Board 
hearing.  They reported that the Veteran had symptoms of 
nausea and vomiting.  He had difficulty digesting food and 
had difficulty with swallowing.  They described symptoms of 
frequent diarrhea, occasional bloody stools, and cramping.  
The Veteran testified to losing 6 or 7 pounds in the past 
year.  The Veteran had previously worked doing landscaping on 
highways.  He stopped working in 2005.  The Veteran reported 
that he had worked with the same two companies since 1972.  
The Veteran and his wife indicated that the Veteran's 
epigastric symptoms and diarrhea interfered with his ability 
to perform his previous work. 

The Veteran's disability is shown by medical evidence to 
result in chronic epigastric pain, reflux, dysphagia, nausea, 
periodic vomiting, and frequent diarrhea.  As noted above, 
the Veteran is currently assigned a 40 percent evaluation 
under Diagnostic Code 7305.  Although evidence of record 
shows that the Veteran has chronic epigastric pain despite 
medication, and he reports periodic vomiting and occasional 
bloody stools, the Veteran does not have a severe ulcer and 
he does not have manifestations of anemia and weight loss 
productive of definite impairment of health as described for 
a higher 60 percent evaluation.  See 38 C.F.R. § 4.114, 
Diagnostic Code 7305 (2008).  A May 2008 EGD shows that the 
Veteran's examination was negative for ulcers.  Therefore, 
the Veteran's ulcer is not shown to be severe.  The Veteran 
has testified to losing 6 or 7 pounds in the last year.  The 
Board notes, however, that minor weight loss under 38 C.F.R. 
§ 4.112 is defined as loss of 10 to 20 percent of the 
individual's baseline weight.  Further, the Veteran's weight 
loss is not shown to be productive of definite impairment in 
health, and there is no objective evidence of anemia.  The 
Board finds, therefore, that a higher 60 percent evaluation 
is not warranted under Diagnostic Code 7305.

The Board has considered whether a higher evaluation would be 
available under other provisions of the Diagnostic Code.  
Rating by analogy is appropriate for an unlisted condition 
where a closely related condition, which approximates the 
anatomical localization, symptomatology, and functional 
impairment, is available. 38 C.F.R. § 4.20 (2008).  In the 
present case, the Veteran is shown to have had a vagotomy and 
gastroenterostomy due to his ulcer disease.  Therefore, 
rating by analogy may appropriate under Diagnostic Code 7308 
(postgastrectomy syndromes).  The Board notes, however, that 
pyramiding, the evaluation of the same disability, or the 
same manifestation of a disability under different diagnostic 
codes, is to be avoided when evaluating a veteran's service-
connected disability.  38 C.F.R. § 4.14 (2008).   

The Board finds that a higher 60 percent evaluation is not 
warranted under Diagnostic Code 7308.  The Veteran is shown 
to have nausea and diarrhea; however, his symptomatology does 
not otherwise approximate a rating for severe postgastrectomy 
syndromes with nausea, sweating, and circulatory disturbance 
after meals; hypoglycemic symptoms, and weight loss with 
malnutrition and anemia.  In the present case, there is no 
objective evidence of circulatory disturbance after meals, 
hypoglycemic symptoms, or weight loss with malnutrition and 
anemia.  The Board finds additionally, that a separate 
evaluation may not be assigned under Diagnostic Code 7308 for 
moderate or mild postgastrectomy symptoms, as the Veteran's 
episodes of epigastric distress have already been considered 
in assigning a 40 percent evaluation under Diagnostic Code 
Diagnostic Code 7308.  

In light of the foregoing, the Board finds that a higher 
schedular evaluation is not warranted for service-connected 
ulcer disease.  In making this determination, the Board has 
considered the Veteran's testimony in support of his claim.

C.  Conclusion

The preponderance of the evidence is against finding that the 
Veteran's service-connected ulcer disease warrants a higher 
evaluation under the schedular criteria.  The appeal is 
accordingly denied.  In making this determination, the Board 
has considered the provisions of 38 U.S.C.A. § 5107(b) 
regarding benefit of the doubt, but there is not such a state 
of equipoise of positive and negative evidence to otherwise 
grant the Veteran's claim.


ORDER

An increased schedular evaluation, in excess of 40 percent, 
for service-connected ulcer disease is denied.  


REMAND

Evidence of record indicates that extraschedular 
consideration is warranted in this case.  Under 38 C.F.R § 
3.321(b)(1), in exceptional cases where schedular evaluations 
are found to be inadequate, consideration of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities is made.  The governing 
norm in an exceptional case is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R § 3.321(b)(1) (2008).

Although the Board may not assign an extraschedular rating in 
the first instance because the authority for doing so is 
vested in a particular VA official, the Director of the 
Compensation and Pension Service, the Board may consider 
whether remand to the RO for referral to those officials is 
warranted.  See 38 C.F.R. § 3.321(b)(1) (2008); Bagwell v. 
Brown, 9 Vet. App. 337 (1996) (holding that Board is 
precluded from assigning an extraschedular rating in the 
first instance, but the Board is not precluded from 
considering whether referral to the VA officials is 
warranted); see also VAOPGCPREC 6-96 (Aug. 16, 1996).  

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court 
delineated a three-step inquiry for determining whether a 
veteran is entitled to an extraschedular rating.  First, the 
Board must first determine whether the evidence presents such 
an exceptional disability picture that the available 
schedular evaluations for that service-connected disability 
are inadequate.  Second, if the schedular evaluation does not 
contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must 
determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the veteran's disability picture requires 
the assignment of an extraschedular rating.

TDIU ratings may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a) 
(2008).  The Veteran is currently in receipt of a 40 percent 
rating for service-connected ulcer disease.  He does not meet 
the schedular criteria for a total disability rating based on 
individual unemployability.

Because the Veteran's combined rating in this case fails to 
meet the schedular percentage standards of section 4.16(a), 
his claim for a total rating may be considered only on an 
extraschedular basis under section 4.16(b).  Although the 
Board may not assign an extraschedular rating in the first 
instance because the authority for doing so is vested in a 
particular VA official, the Director of the Compensation and 
Pension Service, the Board may consider whether remand to the 
RO for referral to those officials is warranted.  See 38 
C.F.R. § 4.16(b) (2008); Bagwell v. Brown, 9 Vet. App. 337 
(1996) (holding that the Board is precluded from assigning an 
extra-schedular rating in the first instance, but the Board 
is not precluded from considering whether referral to the VA 
officials is warranted); see also VAOPGCPREC 6-96 (Aug. 16, 
1996).

The Veteran's ulcer disease may present an exceptional or 
unusual disability picture if his symptoms result in marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities or frequent periods of 
hospitalization are shown to render impractical the 
application of the regular schedular standards.  The Veteran 
reported during his Board hearing, that he previously did 
landscaping work on highways.  He indicated that pain and 
frequent diarrhea due to his ulcer disease would preclude him 
from working.  The Veteran is not currently employed.  An 
August 2007 VA examiner found that the Veteran's symptoms due 
to his service-connected duodenal ulcer, status post vagotomy 
and gastroenterostomy, would interfere with his ability to 
perform both physical and sedentary employment.  She stated 
that his ability to perform physical and sedentary employment 
was limited if not prevented.  The Board notes that the 
Veteran also has non-service connected disabilities which 
preclude him from working.

The Veteran's service-connected ulcer disease presents an 
exceptional disability picture to warrant referral for 
consideration of an extraschedular rating.  Therefore, the 
issue of entitlement to an extraschedular evaluation for 
service-connected ulcer disease is remanded to the RO for 
referral to the Chief Benefits Director of VA's Compensation 
and Pension Service for consideration of an extraschedular 
evaluation under 38 C.F.R. § 3.321.  Similarly, the issue of 
entitlement to a TDIU based on the provisions of 38 C.F.R. § 
4.16(b) (2008), has been reasonably raised by the record.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Therefore, the case is remanded to the RO for referral to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321 and 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1.  Inform the Veteran of the elements of 
a claim for an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) and 
38 C.F.R. § 4.16(b).  

2.  The AMC/RO should refer the Veteran's 
claim for an increased evaluation for 
service-connected ulcer disease to the 
Chief Benefits Director of VA's 
Compensation and Pension Service, for 
consideration of an extraschedular 
evaluation under the provisions of 38 
C.F.R. § 3.321(b)(1).  

3.  The AMC/RO should refer the Veteran's 
claim for a TDIU to the Chief Benefits 
Director of VA's Compensation and Pension 
Service, for consideration of an 
extraschedular evaluation under the 
provisions of 38 C.F.R. § 4.16(b).  

4.  If the determination remains adverse 
to the Veteran, the Veteran should be 
provided a supplemental statement of the 
case, which includes a summary of all 
pertinent evidence and legal authority, as 
well as the reasons for the decision. The 
Veteran and his representative should be 
afforded a reasonable period in which to 
respond, and the record should then be 
returned to the Board for further 
appellate review, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


